SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Increase of Diesel Price Rio de Janeiro, July 12, 2012 – Petróleo Brasileiro S.A. – Petrobras informs the increase of 6% of the diesel price at the refineries, with effect from July 16, 2012. The price of diesel which the adjustment applies does not include federal taxes (CIDE, PIS/Cofins) and state taxes (ICMS). It is expected that the final price to consumers, which also includes the biodiesel cost and distribution and sales margins, will have an increase of approximately 4%. This price adjustment was implemented considering the Company's pricing policy, which seeks to align the price of oil products linked to the international market, in a medium and long-term perspective . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 12, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
